BRAY, P. J.
As in Universal Land Co. v. All Persons, Number 18579, this day decided (ante, p. 739 [342 P.2d 958]) defendant Estelle Latta, purporting to act for herself and others, appeals from a judgment entered after an order sustaining demurrer by plaintiff to her answer without leave to amend. . ,
Except as to the name of the plaintiff, the complaint and answer are identical with those in Number 18579. As there, the trial court here sustained plaintiff’s demurrer without leave to amend and thereafter entered judgment.
As the questions presented are identical with those in case Number 18579, it is unnecessary to discuss them here. Upon the authority of that case, the judgment is affirmed.
Wood (Fred B.), J., and Tobriner, J., concurred.